Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Bauman Type Continuation or Divisional
The instant application was identified, on filing, as a continuation of Application No. 15/074,710, which is/was an application for reissue of Patent No. 8,675,397. See the Application Data Sheet (ADS) and the first paragraph of the specification, which were filed on 1/14/2019 as part of the original filing of the instant application. Also see 37 CFR §1.76. 
Table 1 illustrates the chain of continuing applications in the prosecution history of this case:

                                                                Table 1
Serial Number
Filing Date
Patent 
Issue Date
Abandon Date
16/246,670
(Current Case)
1/14/2019



15/074,710
3/18/2016
RE47207
1/15/2019

12/823,907
6/25/2010
8,675,397
3/18/2014



The mere fact that an application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application itself because it is possible to file a 35 USC 111(a) continuing application of a reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application’s filing date). Accordingly, in order for a continuation or divisional of a parent reissue application to be treated as a reissue application itself, there must be an identification, on the date of filing, that the application is a “continuation reissue application” or a “divisional reissue application”, as opposed to a Bauman type continuing application. Indicia presented at the time of filing that a continuation or divisional reissue application is being filed are:
A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A specification and/or claims in proper double column reissue format per 37 CFR 1.173. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Amendments in proper format per 37 CFR 1.173. 
A 37 CFR 3.73 statement of assignee ownership and consent by assignee
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
A correct transmittal letter (preferably Form PTO/AIA /50) identifying the application as a reissue filing under 35 U.S.C. § 251.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An identification of the application as being “a reissue continuation of Application No. [the parent reissue application]”, or “an application for reissue of Patent No. [the original patent sought to be reissued] and a continuation of Application No. [the parent reissue application]”, or equivalent language that identifies the application as both a continuation and a reissue application1. The same applies for a divisional reissue application, with the word “divisional” substituted for “continuation”. See MPEP 1451.
 Table 2 (next page) illustrates the items needed at the time of filing to establish a reissue continuation application, and whether those items were provided:



                                                                    Table 2
        Required Item
         Provided at Filing
    Not Provided at Filing
37 CFR 1.175 reissue oath or declaration

                    X
Specification and claims in double column format
                  
                    X
Amendments is proper format per 37 CFR 1.173

                    X
37 CFR 3.73 statement of assignee ownership and consent by assignee
                  
                    X
Correct transmittal letter identifying the application as a reissue filing under 35 U.S.C. § 251

                    X
Language in specification and ADS document that identifies the application as both a continuation and a reissue application. The same applies for a divisional reissue application, with the word “divisional” substituted for “continuation”.

                    X

                                  
The instant application was not filed with the above-listed indicia of a continuation reissue application. Rather, the ADS and the resulting filing receipt both identify the instant application as a continuation of reissue Application No. 15/074,710, which is/was an application for reissue of Patent No. 8,675,397. Thus, the instant application was not identified, on filing, as both a continuation and a reissue application. Accordingly, the instant application:
Was processed as a 35 USC 111(a) continuing application of a reissue application. See the Filing Receipt mailed on 7/29/2015.
Will be examined as a Bauman type continuing application, i.e., a 35 USC 111(a) continuing application of a reissue application. Again see MPEP 1451.
As established by In re Bauman, a Bauman type continuing application:
Receives the benefit of the actual filing date of the parent reissue application.
Does not receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the copendency requirement of 35 USC 120 is not met.
Therefore, the patent sought to be reissued by the parent reissue application is available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman type continuing application if the parent reissue application was filed more than one year after the grant date of the patent.
Accordingly, the effective filing date of the instant Bauman type continuing application is 3/18/2016, i.e., the actual filing date of the parent reissue Application No. 15/074,710. 
                                                       Correction of Filing Receipt 
	USPTO Examiners do not have the authority to manually correct the filing receipt to reflect a reissue continuation or waive the mandatory requirements for filing a reissue continuation application. These matters must be addressed through the filing of an appropriate petition directed to the Office of Petitions. Such a petition would ordinarily be filed under the provisions 37 CFR 1.182 and must include all the necessary parts for the 

                                           Examination under Post-AIA  Provisions
	The effective filing date for this application is March 18, 2016 (see previous section). Accordingly, this application is examined under the post AIA  statutory provisions. See Leahy–Smith America Invents Act (AIA ), P.L. 112-29, 125 Stat. 284-341. 
                                                    
	                                       
                                                  Rejections under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) EXCEPTIONS.— (1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— (A) the disclosure was made by the inventor 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. (c) COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.—Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if— (1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention; (2) the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and (3) the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) 119, 365(a), 365(b), 386(a), or 386(b), or to claim the benefit of an earlier filing date under section 120, 121, 365(c), or 386(c)  based upon 1 or more prior filed applications for patent, as of the filing date of the earliest such application that describes the subject matter. 
                                                   ___________
Claims 1-20 are rejected under 35 USC §102(a)(1) as being clearly anticipated by Liaw (US Pre-Grant Publication 2011/0317477). The effective filing date in the present application is March 18, 2016. The reference to Liaw is the pre-grant publication resulting from the publication of application 12/823,907 that matured into US Patent 8,675,397. The publication date of the Liaw prior art is December 29, 2011. 
 The reference to Liaw thus presents the identical disclosure to the present application, but was published more than one year prior to the effective filing date of the present application. Liaw thus clearly anticipates claims 1-20. 
Claims 1-20 are rejected under 35 USC §102(a)(1) as being clearly anticipated by Liaw (US Patent No. 8,675,397). The effective filing date in this application is March 18, 2016. The reference to Liaw is the patent publication resulting from the publication of application 12/823,907. The publication date of the Liaw prior art is March 18, 2014. 
The reference to Liaw thus presents the identical disclosure to the present application, but was published more than one year prior to the effective filing date of the present application. Liaw thus clearly anticipates claims 1-20. 

Response to Arguments
Applicant's arguments filed on October 22, 2020 have been fully considered but they are not found persuasive. 
The Examiner has acknowledged submission of Reissue Oath/Declaration, Application Data Sheet, Transmittal Reissue, Assignee showing ownership and amended front page of the specification, however those documents were submitted during the prosecution and NOT at the time of filing of the application thus submission of those documents does not remedy lack of continuity with the US Patent No. 8,675,397.  Consequently, the rejections recited above still apply. 
More specifically, this type of filing is addressed in the case of In re Bauman 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982), where the court stated:
“a patentee can avoid the restrictions applicable to reissue applications by filing a regular application directed to subject matter disclosed but not claimed in his patent within one year of the patent's issue date. In re Gibbs, 58 CCPA 901, 437 F.2d 486, 168 USPQ 578 (1971). Thus, if a patentee desires a reissue application with its earlier effective filing date, he must accept reissue restrictions. If he desires a regular application without such restrictions, he must accept a later filing date. In making this statutory choice, a patentee does not circumvent the statute.” (emphasis added) 

The indicia available at the time of filing is critical to determining the type of filing and those forms cannot be submitted after filing because  MPEP 1451 clearly recites:
“This is because a reissue application is necessarily filed after the patenting of the original application. Therefore, a Bauman type continuation or divisional application of the reissue application would not satisfy the copendency requirement of 35 U.S.C. 120  with respect to the original patent. (emphasis added). See Bauman, 683 F.2d at 410 (regular continuation of a reissue cannot claim benefit to the filing date of the original patent, but instead is limited to the filing date of the reissue)” 
In other words, if an applicant does not file some indicia of a reissue application on the date of filing for a continuation reissue application, it does not satisfy the co-pendency requirement of a reissue application with respect to the original patent. Thus, a loss of pendency with original patent will be created in the record which cannot be corrected by later filed papers. 
Furthermore, this has been a recognized legal precedent dating as far back as 1929 (Conover v. Downs, 35 F.2d 59, 17 C.C.P.A. 587, 590-91 (C.C.P.A. 1929)), affirmed Bauman decision in 1982 and published in the MPEP as USPTO policy for over three decades. 

                                Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 8,675,397 is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

                                       Information Material to Patentability
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


                                             Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M. Lie whose telephone number is (571) 272-8448. The examiner can normally be reached on M-F, 5:30 am - 2:00 pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 
/SAMUEL G RIMELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/ALEXANDER J KOSOWSKI/            Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In contrast, a Bauman type continuing application is identified as “a continuation of reissue Application No. [the parent reissue application], or “a continuation of reissue Application No. [the parent reissue application], which is an application for reissue of Patent No. [the original patent sought to be reissued by the parent reissue application]”. The same applies for a Bauman type divisional application, with the word “divisional” substituted for “continuation”.